FILED

UNITED STATES I)ISTRICT CoURT MAY _ 5 mg

FOR THE DIS'I`RICT OF COLUMBIA
C\erk, U.S. D\strlct and

'Courts

r)Avin Lnwis TURNER, JR., ) 5*"""“”‘°'
)
Plaintiff, )
)

v. g Civil Action No. l  ._.5 7’24
GEORGETOWN MINISTRY CENTER, )
l
Defendant. )
MEMORANDUM OPINlON

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

According to plaintiff, defendant barred him from its premises on April 13, 2014_
Compl. at l. This action allegedly occurred because plaintiff previously made a complaint
"against a visitor by the name of Charles who[] had indecer1tly exposed [himself] to [plaintiff]."

[d. Plaintiff demands damages of $170,000. ld. at 2.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). Plaintiff’ s vague allegations of
"decrimination [sic] by the Georgetown l\/linitry [sic] Center" and "violation of human right," id.
at 2, fall far short of stating a viable constitutional claim. And, notwithstanding his demand for

damages far in excess of $75,000, plaintiff does not establish diversity ofcitizenship.

Accordingly, the complaint will be dismissed for lack of subject matter jurisdiction. An Order

consistent with this Memorandum Opinion is issued separately.

waited States/f)istrici lodge

DATE; /xwg/;Q@ /47-